Title: John S. Skinner to James Monroe, 7 January 1814
From: Skinner, John S.
To: Monroe, James


        
          Sir.
          Annapolis 7th. Jany 1814.
        
        I have the honour to inform you that I arrived here the day after I received your instructions and the next morning visited the Flag of Truce, lying in this Harbour. They have been supplied with such Articles as are at present necessary for the subsistence and comfort of the Crew and every proper facility will be afforded in obtaining such as may be required on their passage Home. I shall suffer private letters to go by her under the usual restrictions unless otherwise instructed.
        The Commanding Officer of the Flag vessel has shewn me his instructions wherein he is directed to remain here two weeks. But should it be the wish of the American Government he is directed to extend his continuance to three weeks. He says if He had not been delayed by a gale off the grand Banks he would have arrived here on or about the 8th. Decr.
        If there be nothing improper in the enquiry I should be glad to learn when she will probably have leave to depart. As the British Government has no agent Here—to indorse or become responsible for the government Bills which will be offered by the Flag Officer in pay for his provisions, some difficulty is apprehended on that score, which it will be my duty by every means in my power to obviate. I have the Honor to be Sir very respectfully your Obt. Servt.
        
          John S. Skinner.
        
        
          
   amounting to about 150 or 200 pounds sterling.

        
       